Case: 12-30257     Document: 00511995113         Page: 1     Date Filed: 09/21/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 21, 2012
                                     No. 12-30257
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

LONNIE INGRAM,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CR-245-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
        Lonnie Ingram appeals the 120-month statutory maximum sentence
imposed after he pleaded guilty to being a felon in possession of a firearm. A
stipulated factual basis established that Ingram attempted to shoot one man in
the head, but the gun failed to fire. On a second attempt, Ingram missed the
intended victim but shot another man.                While in jail, Ingram urged his
associates to persuade or coerce the shooting victim to deny that Ingram had



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-30257     Document: 00511995113     Page: 2   Date Filed: 09/21/2012

                                   No. 12-30257

shot him. At sentencing, Ingram attempted to deny the accuracy of the factual
basis.
         Ingram contends that the district court erred by increasing the sentence
for obstruction of justice and by failing to reduce the sentence for acceptance of
responsibility.    Ingram’s attempts to cause the victim to exonerate him
amounted to obstruction with respect to the relevant conduct and sentencing for
the offense of conviction. See U.S.S.G. § 3C1.1 & comment. (n.4(A)). Ingram has
shown no “extraordinary” circumstances warranting a reduction for acceptance
of responsibility in light of the increase for obstruction of justice. See United
States v. Juarez-Duarte, 513 F.3d 204, 211 (5th Cir. 2008); § 3E1.1, comment.
(n.4). Ingram’s timely guilty plea alone did not entitle him to the reduction for
acceptance of responsibility.     See § 3E1.1, comment. (n.3).      Moreover, in
contradiction of the factual basis, he attempted to avoid responsibility by telling
the court at sentencing that he never did what the Government accused him of
doing. The district court committed no error, plain or otherwise, by denying
credit for acceptance of responsibility and increasing the sentence for obstruction
of justice.
         We need not resolve Ingram’s assertion that the district court erred by
denying a motion to continue sentencing, by allowing the Government’s late
objection to the PSR, and by applying the attempted-murder guideline. See FED.
R. CRIM. P. 52; Puckett v. United States, 556 U.S. 129, 134-35 (2009). Any error
did not affect Ingram’s substantial rights and was therefore harmless because
the court emphatically stated that, based on the stipulated facts, it would have
imposed the same sentence under § 3553(a) regardless of the Government’s
objection and arguments about the sentence. See United States v. Richardson,
676 F.3d 491, 511 (5th Cir. 2012).
         The judgment of the district court is AFFIRMED.




                                         2